Citation Nr: 1228905	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-02 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for sleep apnea, claimed as secondary to sinusitis.  

6.  Entitlement to service connection for hypertension, claimed as secondary to sinusitis and degenerative joint disease of the hands.

7.  Entitlement to an initial disability rating for degenerative joint disease of the left hand and fingers in excess of 10 percent. 

8.  Entitlement to an initial disability rating for degenerative joint disease of the right hand and fingers in excess of 10 percent. 

9.  Entitlement to an increased disability rating for degenerative joint disease of the right knee, in excess of 10 percent.

10.  Entitlement to an increased disability rating for degenerative joint disease of the left knee, in excess of 10 percent.


REPRESENTATION

Appellant (the Veteran) is represented by: Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from October 1971 to January 1981, and from November 1982 to October 1993.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the RO in Muskogee, Oklahoma, which denied service connection for sleep apnea and hypertension, and which granted service connection for degenerative joint disease of the hands and fingers and assigned initial ratings of 10 percent for each hand.  It also comes from a May 2008 rating decision of the RO in Muskogee, Oklahoma, which denied a disability rating in excess of 10 percent for degenerative joint disease of the right and left knees, and from a July 2009 rating decision of the RO in Muskogee, Oklahoma, which denied service connection for PTSD and depression, diabetes mellitus, and peripheral neuropathy of the lower extremities.

In June 2012, the Veteran presented testimony via videoconference at a Board hearing, chaired by the undersigned Veterans Law Judge, seated in Washington, D.C.  A transcript of the hearing is associated with the claims file.  

The Veteran submitted additional evidence in June 2012 and included a waiver of his right to have that evidence considered initially by the RO.

The issues of service connection for hypertension, PTSD, and sleep apnea, and the rating issues of degenerative joint disease of the bilateral hands and knees are addressed in the REMAND below and are therein REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues decided herein has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  The Veteran was not exposed to Agent Orange in service.

4.  Symptoms of Type II diabetes mellitus disorder were not chronic in service.

5.  Symptoms of Type II diabetes mellitus did not become manifest to a compensable degree within one year of service separation. 

6.  Symptoms of Type II diabetes mellitus have not been continuous since service separation.

7.  The Veteran's current Type II diabetes mellitus is not related to active service.

8.  The Veteran does not have acute and subacute peripheral neuropathy.

9.  The Veteran's peripheral neuropathy of the lower extremities is associated with diabetes mellitus, which is not a service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service and is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

3.  Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In an August 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for diabetes mellitus and peripheral neuropathy of the lower extremities, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claims.  

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2011).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the Veteran's Law Judge discussed the importance of the medical opinion evidence and the Veteran verified that all pertinent private records had been submitted.  The Veteran's symptomatology and assertions were discussed in detail.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's assertions and personal hearing testimony.

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to diabetes mellitus and peripheral neuropathy of the lower extremities.  However, the Board finds that a VA examination is not necessary in order to decide these claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Veteran's service treatment records are devoid of any complaints or treatment for diabetes mellitus or peripheral neuropathy of the lower extremities.  The Veteran was not present in Vietnam during the Vietnam War.  Further, for the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any exposure to Agent Orange.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for diabetes mellitus.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and active service would necessarily be based on an inaccurate history regarding what occurred in service, the presence of chronic symptoms in service, and continuous symptoms after service, and so would be of no probative value.  The CAVC has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Where a veteran served continuously for 90 days or more during a period of war (or anytime after December 31, 1946) and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Here, the evidence regarding combat is in conflict.  While the Veteran did not describe engaging in combat at the hearing, and has not otherwise reported combat in his written arguments, a review of a July 2007 private psychological evaluation reveals that the psychologist linked a diagnosis of PTSD to "combat experiences in the Vietnam Era."  To the extent that the Veteran has reported combat experience to his treatment providers, after a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not engage in combat with the enemy at any time during service.  In so finding, the Board notes that the Veteran's service personnel records reveal that the Veteran was never present in Vietnam during the Vietnam Era.  His testimony is in accord with this finding.  Moreover, during Operation Desert Storm, the Veteran was stationed in Turkey and was not present in the areas of combat.  The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Section 1154 requires that the veteran have actually participated in combat with the enemy, meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  The Board also notes that there are no awards or wounds consistent with combat.  In light of the Board's findings, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Analysis of Service Connection for Diabetes Mellitus and 
Peripheral Neuropathy of the Lower Extremities

The Veteran is seeking service connection for diabetes mellitus, Type II, based on claimed exposure to Agent Orange.  He seeks service connection for peripheral neuropathy of the lower extremities as secondary to diabetes mellitus.  

Regarding exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The diseases deemed associated with herbicide exposure under VA law include Type II diabetes mellitus and acute and subacute peripheral neuropathy.  The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. § 3.309(e).

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran was not exposed to Agent Orange in service.  As discussed above, the Veteran had no service in Vietnam, and he does not contend that he was present in Vietnam.  As such, he is not presumed to have been exposed to Agent Orange during service.  

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  Therefore, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  This determination may include actual exposure to Agent Orange as opposed to presumed exposure.  

The Veteran testified that he was deployed to Anderson Air Base on Guam in 1973 or 1974 where he served as a scheduling person and maintenance debriefer/ aircraft debriefer.  The Veteran testified that he believes he was exposed to Agent Orange on Guam because he and his physician have no other logical explanation for his diabetes.  He believes that the exposure took place on Guam, because, according to the Veteran, that is the only place he possibly could have been exposed.  When asked what would have brought him into contact with Agent Orange, he did not know.  

Although the Veteran's attorney asserted in her supplemental brief that the Veteran was present in areas that had been sprayed with herbicides, this directly conflicts with the Veteran's testimony that he did not spend time in defoliated areas on Guam.  The Veteran's private physician submitted a letter in May 2008 on which she opined that diabetes mellitus was more likely than not a result of the Veteran's working on aircraft that had flown over Vietnam and came in contact with Agent Orange, while deployed to Guam in 1972/1973; however, the Veteran testified that he did not actually work on airplanes used in Vietnam while stationed on Guam.  The Veteran testified that he was sure he came in contact with such aircraft; however, he did not describe any specific encounter.  As the private physician's opinion is based on the inaccurate factual premise that the Veteran worked on planes that had flown in Vietnam, it is not credible evidence of exposure to Agent Orange.  

The Board finds that the evidence regarding exposure to Agent Orange while the Veteran was stationed on Guam does not rise above the level of speculation.  There is no description of actual exposure Agent Orange or to areas where it had been applied.  The Veteran bases his assertion on the lack of any other explanation for is diabetes mellitus.  In this case, there does not appear to be any reasonable possibility that the Veteran was actually exposed to Agent Orange during his service.  Significantly, the RO requested that the National Personnel Records Center (NPRC) furnish to it any documents showing the Veteran's exposure to herbicides and the NPRC responded that there were no records of exposure to herbicides.  Based on the Veteran's account that he did not work on aircraft on Guam, did not go to defoliated areas, and is not certain if or how he could have been exposed to Agent Orange on Guam, the Board finds that no additional development is warranted under M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), which requires specific details of the alleged exposure such as dates, locations, and the nature of the exposure, none of which the Veteran can provide with any certainty.  

The Board finds that the weight of the evidence demonstrates that symptoms of Type II diabetes mellitus were not chronic in service, did not become manifest to a compensable degree within one year of service separation, and have not been continuous since service separation.  Service treatment records reflect that the Veteran was not treated during service for symptoms associated with diabetes mellitus or peripheral neuropathy of the lower extremities.  The report of medical examination at service separation is not of record; however a September 1992 examination report shows that the endocrine system was clinically normal as were the lower extremities and neurological findings.  The Veteran completed and signed a report of medical history at service separation in June 1993.  At that time, he reported no personal or family history of diabetes mellitus and no history of neuritis. 

The Veteran has testified that diabetes mellitus and peripheral neuropathy of the lower extremities were first diagnosed in 2006 or 2007.  Post-service records reveal the first diagnosis of diabetes mellitus in a May 2008 letter from the Veteran's private physician, approximately 15 years after service separation.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, the Veteran has not specifically asserted that he experienced continuous symptoms.  Moreover, any current assertion as to continuous symptoms is not consistent with the evidence.  Notably, the Veteran filed a claim for service connection shortly after service separation in September 1993.  He noted gastroesophageal reflux disease, arthritis of the right hand, right leg, and hip, and a rash of the lower legs and elbows, but did not mention diabetes mellitus or peripheral neuropathy of the lower extremities at that time.  He was examined in conjunction with that claim and there were no pertinent findings regarding diabetes mellitus.  He was neurologically normal.  The Veteran filed a claim in July 2006 and mentioned only musculoskeletal complaints, hypertension, sinusitis, and sleep apnea.  He filed a claim in September 2007 and mentioned only PTSD, depression, sleep disorders, hearing loss, tinnitus, sleep apnea, and degenerative joint disease.  He did not mention diabetes mellitus or peripheral neuropathy.

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding multiple and varied claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure where he believed himself entitled to benefits.  In such circumstances, it is more reasonable to expect a complete reporting, than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for diabetes mellitus and peripheral neuropathy of the lower extremities, when viewed in the context of his action regarding other claims, is interpreted as indicative of the lack of symptomatology at that time.  The Board also notes that there is no evidence or assertion that diabetes mellitus became manifest within a year of service separation.  

The Board finds that the weight of the evidence demonstrates that the Veteran's current Type II diabetes mellitus is not related to active service.  There is no credible medical evidence that purports to relate diabetes mellitus to the Veteran's service.  As noted above, the Veteran's private physician's opinion is based on an inaccurate factual premise and is not credible.  

The Veteran also testified that he was exposed to jet fuel, as well as solvents, such as methyl - ethyl ketones, PD 680, "the usual solvents that we used back in the seventies without any type of filtration or air mask or gloves."  The Board notes that neither the Veteran's physician nor any other clinician has related the onset of diabetes mellitus to exposure to jet fuel or solvents.  The Veteran did not assert a belief that diabetes mellitus was related to exposure to such chemicals.  Again, this reference is speculative and is not accorded any probative weight.  

In summation of the Board's findings, the Board finds that the weight of the evidence demonstrates that the Veteran was not exposed to Agent Orange in service, symptoms of Type II diabetes mellitus and/or peripheral neuropathy of the lower extremities were not chronic in service, symptoms of Type II diabetes mellitus and/or peripheral neuropathy of the lower extremities did not become manifest to a compensable degree within one year of service separation, and have not been continuous since service separation.  Moreover, the Veteran's current diabetes mellitus and/or peripheral neuropathy of the lower extremities is not related to service.  Accordingly, service connection for diabetes mellitus and peripheral neuropathy of the lower extremities on a direct basis is not warranted.  As diabetes mellitus is not a service-connected disability, service connection for peripheral neuropathy of the lower extremities on a secondary basis is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for Type II diabetes mellitus is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide certain of the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Service Connection for Hypertension and Sleep Apnea

The Veteran is seeking service connection for hypertension and sleep apnea on a secondary service connection basis.  He testified that sleep apnea was first diagnosed in 2005, and that he first started taking medications for hypertension in 2006.  He maintains that sleep apnea was caused or was aggravated by his service-connected sinusitis, and that hypertension was caused or aggravated by pain resulting from his service-connected arthritis of the hands and knees.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen, 7 Vet. App. at 448.  

The record contains several letters from the Veteran's private physician, D.O.C., D.O.  In October 2006, D.O.C. wrote that the pain from the Veteran's thumbs elevates his blood pressure.  When pain is minimal, blood pressure is down.  She also wrote that chronic sinusitis interferes with and aggravates his sleep apnea; and, not treating his sleep apnea elevates his blood pressure.  In July 2007, D.O.C. wrote that, due to sinusitis, the Veteran is unable to wear c-pap mask, which aggravates his sleep apnea.  

In a January 2009 letter, D.O.C. wrote that sinusitis caused the Veteran's sleep apnea and has continued to aggravate his sleep apnea since he was first diagnosed.  Hypertension was caused by pain from the service-connected degenerative joint disease of the hands and knees.  In a June 2010 letter, D.O.C. wrote that sinusitis has worsened over the past four years becoming near constant.  The Veteran contracted Bell 's palsy in 1993 and is service-connected for GERD.  Bell 's palsy affects the facial nerves that control muscles on one side of the face.  GERD may produce spasms in the vocal cords thereby blocking the flow of air to the lungs, causing apnea.  A September 2010 letter from D.O.C. reflects her opinion that sinusitis causes congestion, which obstructs and restricts breathing and airflow, which causes and aggravates sleep apnea.  

The Veteran was afforded several VA examinations in June 2010.  A VA sinus examination reveals that, in the opinion of the examiner, sleep apnea would present in basically the same way if the Veteran did not have sinusitis.  While acknowledging the possibility "in theory" for hypertension to be aggravated by sleep apnea, the examiner did not believe the Veteran's sinusitis was severe enough to cause sleep apnea.  In the examiner's opinion, it is less likely than not that sinusitis is causally related to sleep apnea.  The examiner recommended a CT scan to verify sinusitis.  

A VA respiratory examination in June 2010 reveals, after a review of the medical literature published in peer reviewed journal, no evidence that hypertension has been found to be a complication or sequelae of sleep apnea or sinusitis.  Therefore, in the examiner's opinion, the Veteran's hypertension is not secondary to or aggravated by sleep apnea or sinusitis.  

A VA examination in March 2011 reveals the examiner's opinion that sleep apnea is less likely than not related to sinusitis.  The rationale was that a VA ENT examination in August 2006 was normal.  Sinus x-rays in August 2006 were normal with no abnormalities of the frontal, ethmoid, sphenoid, paranasal, and maxillary sinuses.  Review of research articles reveals that nasal congestion, regardless of its cause, confers an approximately two-fold increase in the prevalence of sleep apnea compared to controls.  Despite history of sinusitis, there are no objective findings that indicate sinusitis is severe enough to cause sleep apnea.  Therefore it is less likely than not that the Veteran's sleep apnea is due to his service-connected sinusitis.  

Unfortunately, none of the opinions addressed the assertion that pain caused by arthritis has aggravated the Veteran's hypertension.  As set out above, if aggravation is established, the degree or extent of aggravation can be service-connected even though the underlying disability is not service-connected.  Moreover, While the June 2010 VA respiratory opinion addresses aggravation of sleep apnea by sinusitis, none of the VA opinions addresses the assertion of D.O.C. that service-connected GERD "may produce spasms in the vocal cords thereby blocking the flow of air to the lungs, causing apnea."  D.O.C.'s statement uses the term "may" and is not conclusive regarding causation or aggravation.  Medical evidence which merely indicates that the particular disorder "may or may not" exist or "may or may not" be related, is too speculative in nature to establish the presence of said disorder or the relationship thereto.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Regarding Bell's palsy, D.O.C. expressed no opinion, but simply noted a potential affect on facial muscles.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed hypertension and his service-connected arthritis.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board notes that D.O.C. has also not directly addressed aggravation of hypertension by the service-connected arthritis.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the CAVC has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

VA adjudication regulations and guidelines provide that if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see also VA Adjudication Procedure Manual, M21-1MR, § 55.03.  The Board finds that additional development is necessary to address the Veteran's assertion that hypertension is aggravated by the service-connected arthritis, and to address the assertion that service-connected GERD or Bell's palsy may cause or aggravated sleep apnea.  

Service Connection for PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Regarding the claimed in-service stressor, it is undisputed that the Veteran served during the Vietnam War and during the Gulf War.  He testified that, when he was stationed in Turkey in support of Operation Desert Shield he had to carry a gas mask with him at all times.  Also, outside the area where he was stationed, at night it was pitch black, and he could not see anything from 200 feet out.  He remembered sitting in his truck, waiting for the crew chiefs and the guys that would be working on the aircraft to come back up, because he was sitting underneath some lights his truck was lit up and he was a sitting duck.  He also reported that a Patriot missile was fired on the base for what was believed to be a Scud missile attack.  The Veteran testified that he feared for his life because of hostile military or terrorist activity.  The Veteran also testified that he traveled to Saudi Arabia in the late 1980's and that he feared terrorism while he was there and that the sound of frequent prayers broadcast on loudspeakers frightened him.

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the amendment to 38 C.F.R. § 3.304(f) provides that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of service, the claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this new provision, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the claimant or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The amendment is expressly applicable to claims seeking service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Thus, it is applicable to this claim.  While the evidence does not establish that the Veteran engaged in combat with the enemy, his claimed stressors are related to his fear of hostile military or terrorist activity.  While a private treatment provider has provided a diagnosis of PTSD, this was based on supposed combat in Vietnam.  The Veteran was never in Vietnam, and did not engage in combat.  Moreover, the amended regulations require an opinion from a VA psychiatrist or psychologist, or one which VA has contracted.  Therefore, the private diagnosis and opinion are insufficient to grant service connection.  Nevertheless, there is a diagnosis of PTSD, and the Board is not competent to determine that the diagnosis is invalid based solely on credibility issues regarding the reported stressors.

The Veterans Claims Assistance Act of 2000 (VCAA) does not require that a VA examination be conducted for the purpose of substantiating a claimed stressor under the revised 38 C.F.R. § 3.304(f).  However, the VCAA does generally provide that VA will provide a medical examination or obtain an opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4).  

In some respects, the current situation is analogous to that described in the VCAA, and by the CAVC in McLendon, 20 Vet. App. at 81.  Here, the record contains evidence nominally supportive of two of the three elements required for service connection.  The record contains a provisional diagnosis of PTSD based on in-service events.  The record also contains competent evidence in the form of the Veteran's written assertions that a stressor related to the Veteran's fear of hostile military activity occurred.  The sole remaining element, identification of a specific stressor that supports the diagnosis, can now, under the revised regulations, be established by medical opinion evidence by an appropriate VA or contract medical provider.  As such, this would appear to fit the situation where such an opinion is necessary to make a decision on the claim. 

The Board otherwise observes that, if any other psychiatric diagnoses are found on VA examination or in the record, all appropriate developmental action should be undertaken, including medical nexus opinion on the question of relationship of any diagnosed psychiatric disorder to the Veteran's service, including to the in-service stressful events in service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Ratings for Service-Connected Disabilities

At the hearing, the Veteran testified that his service-connected degenerative joint disease of the hands and knees has worsened since he was last examined.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  Snuffer, 10 Vet. App. at 403.

Accordingly, these issues are REMANDED for the following action:

1.  Regarding hypertension and sleep apnea, obtain a medical opinion based on a review of the claims file.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The relevant documents in the claims folder should be made available to and reviewed by the reviewer/examiner.  

The reviewer/examiner is directed to consider the Veteran's assertion that hypertension was either caused by or aggravated by his service-connected arthritis of the hands and knees, and to address the Veteran's assertion that his sleep apnea is either caused or aggravated by the his service-connected GERD, or by Bell's Palsy, which the Veteran asserts was diagnosed in service.  

The VA reviewer/examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that hypertension was caused by, or worsened beyond its natural progress or normal course by, the service-connected arthritis and pain caused thereby; and if so, to what extent.  

The VA reviewer/examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that sleep apnea was caused by, or worsened beyond its natural progress or normal course by, the service-connected GERD, or by Bell's palsy.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Schedule the Veteran for an appropriate VA examination to evaluate his service-connected degenerative joint disease of the hands and knees.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is asked to provide findings pertinent to the rating criteria for knees and hands, as well as a description of the effect of the disabilities on the Veteran's activities.  

3.  Schedule the Veteran for a VA PTSD examination by a psychiatrist or psychologist to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  The relevant documents in the claims folders should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results, the review of the claims file, and history and complaints reported by the Veteran, the examiner should identify the appropriate psychiatric diagnosis or diagnoses.  

A)  If a diagnosis of PTSD is appropriate, the psychiatrist or psychologist should identify a specific stressor or stressors that is/are consistent with the places, types, and circumstances of the Veteran's service, and that is/are related to the Veteran's fear of hostile military or terrorist activity, and confirm that the claimed stressor or stressors is/are adequate to support a diagnosis of PTSD, and provide an opinion as to whether the Veteran's symptoms of PTSD are at least as likely as not (i.e., to at least a 50-50 degree of probability) related to such stressor or stressors.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

For purposes of this opinion, the psychiatrist or psychologist is to be informed that "fear of hostile military or terrorist activity" as used above, means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

B)  If any other diagnosis is appropriate, the examiner should provide an opinion as to whether there is a 50 percent or better probability that such identified disorder is related to service.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, each remanded issue should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate supplemental statement of the case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


